Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Lisi et al., Baarman et al., Son et al., Bell et al., Park et al., White III et al., Jung et al., Kwong et al., Lee et al. and Song et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - determining a single initial charge state for at least one transmitter and the at least two receivers of the wireless power transfer system based on a transmitter rated power of the at least one transmitter and a receiver rated power for each of the at least two receivers; and 
determining a resonant condition between each of the at least one transmitter and each receiver with varying at least one design variable in the wireless power transfer system by a preset magnitude in the single initial charge state that maximizes a power transfer efficiency of the wireless power transfer system.
Part of Claim 10 - wherein the at least one processor is configured to determine a single initial charge state for at least one transmitter and the at least two receivers of the wireless power transfer system based on a transmitter rated power of the at least one transmitter and a receiver rated power for each of the at least two receivers, and 

The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 1 - A method of determining a magnetic resonant condition for a wireless power transfer system capable of performing a wireless power transfer using at least two receivers, the method comprising: 
determining a single initial charge state for at least one transmitter and the at least two receivers of the wireless power transfer system based on a transmitter rated power of the at least one transmitter and a receiver rated power for each of the at least two receivers; and 
determining a resonant condition between each of the at least one transmitter and each receiver with varying at least one design variable in the wireless power transfer system by a preset magnitude in the single initial charge state that maximizes a power transfer efficiency of the wireless power transfer system.
Claim 10 - A computer apparatus that performs a method of determining a magnetic resonant condition for a wireless power transfer system capable of performing a wireless power transfer using at least two receivers, 
the computer apparatus comprising: 
at least one processor configured to execute a computer-readable instruction on the computer apparatus, 

to determine a resonant condition between each of the at least one transmitter and each receiver with varying at least one design variable in the wireless power transfer system by a preset magnitude in the single initial charge state that maximizes a power transfer efficiency of the wireless power transfer system.
Allowed Claims
Independent Claims 1 & 10 are allowed along with dependent claims 2-9 & 11-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838